Dissenting opinion by

Hastings, C. J.
While I concur with the majority of the court in the main points settled in this case, I find myself arriving at a very different conclusion.
The judgment against English was rendered in the year 1838, a period when there was little of any real estate within the present boundary limits of this state owned in fee by the people who then inhabited it.
The first, and I think the most important question to he settled is, whether the judgment against English attached to, as alien, after-acquired lands. Under the laws then in force, the plaintiff had a right to his execution against the real and personal estate of the defendant. There was no statute then *297in force, that has been brought to our notice, which gave the judgment creditor a lien upon the real estate of the defendant, without execution and levy; and no law giving a judgment the property of binding the estate of the defendant, but the common law, modified by the acts of parliament of Great Britain.
By the common law of England, judgments did not attach on real estate, on account, it is supposed, of the feudal tenures by which all the real estate in England was holden at one time. In proportion as the feudal system gave way to the more enlightened and liberal spirit of the age, creditors, who always had a controlling influence, succeeded in procuring the enactment of the statutes of Westminster, 2 — 13 Ed. I., which gave the creditors the possession of one moiety of the debtor’s lands, which he had at the time of the judgment rendered. Because the parliament had put this power into the hands of the creditors, the court of common1 law immediately erected thereon judgment liens, under pretence that the doctrine originated from the power to take the lands in execution. The lien is said to grow out of the right to issue the ele git. Scriba v. Deans, 1 Brock. 170.
I can see no reason for such an inference ; it appears to be an unauthorized, arbitrary rule, which no court ever should have adopted — a violation, it appears to me, of all correct rules of construction of statutes, adding to an act of parliament, without authority, a • power to make judgments bind real estate in the hands of innocent bona fide purchasers without notice. By the same arbitrary decisions, the lien is made to retroact, and exist days before the judgment is rendered; and the lien would probably have yet existed, but for the interference of the 16th section of the English Statute of Frauds, 29th Charles II. chap. 3, which provided that such liens as against purchasers, bona fide, for valuable consideration, should be limited to the day judgment was signed. Thus did this doctrine originate ; and having been impliedly sanctioned by subsequent acts of parliament, and especially the last act mentioned, and having been universally conceded to *298exist ever since, and coining with our ancestors to this country, and being engrafted upon our systems of jurisprudence as a part of the common law, it would seem to be rash, if not unwise, to question this right of lien wherever the English common law prevails; or that the right to seize lands of a defendant, on execution, exists either by elegit or other final process. If there had been no statute in force regulating writs of execution at the time of the rendition of this judgment, I should agree with the court below in limiting the lien; but there were statutes providing for the sale of defendant’s land, imparting to the purchaser the title in fee. The elegit did not exist, but a more powerful process was substituted; the lien did not depart with the elegit, but was extended with the writ of execution to the title in fee of all the lands of defendant. The same reason which caused the origin of this lien, will extend its power from a moiety of the lands of defendant to the entire real estate liable to execution. The judgment, then, at the day of the rendition thereof, possessed the property of binding all the real estate of English, owned in fee, within the jurisdiction of the court which rendered it.
It is argued by plaintiff in error, with much ability, and apparently supported by high judicial authority, that this judgment bound the estate of English, subsequently acquired, and consequently attached to the premises in controversy. Inasmuch as the plaintiff had his right to execution on lands subsequently acquired, and as the lien originated in the right to issue the elegit in the first place, so it is contended it extended to, and attached upon, the right to execution on subsequently acquired estate. If the decisions creating a lien, in the first place, were founded in reason, it would be but reasonable that the lien should be thus extended; but as this decision was arbitrary, and engrafted as law upon an act of parliament under mere pretence of construing the meaning and giving effect to the same, and as some of the American courts have repudiated this doctrine, and as much confusion appears to exist in the English cases as to the right of this-lien, and as there appears to be no sound reason in making *299such extension of the lien in this country, I concur with the majority of the court in the opinion, that judgments do not attach 'as liens upon the real estate of the defendant, acquired after its rendition. Sugden, in his treatise on vendors, admits ££ that it was usual to search for judgments against a vendor only from the time he purchased the estate,” Sugden on Vendors, 340. But he condemns the practice, and refers to cases which Yeats, J. in Calhoun v. Snider, 6 Bin. 138, says, ££ will not warrant the doctrine to the extent laid down by that author.”
In the case cited, 4 Ohio, 94, the court say, “ no adjudged case can be found in the English books, so far as opportunity has been allowed for examination upon the question, whether lands acquired subsequent to the judgment, and conveyed before the execution issues, are liable to inquisition under the elegit;,} and adds, that the supreme court of Pennsylvania have traced the authority to the year-books, and concludes it is not settled by any of them.
We ought not, then, to gratify the rapacity of judgment creditors, by establishing a lien Avhich has been of doubtful existence in a country in which the most favored debtors in failing circumstances were but prisoners at large. I believe this question' has been several times before the supreme court of the territory, and this lien was by that court unhesitatingly repudiated; and such has been the fate of this question in the district courts of the territory in which I have practised, from .the first organization of these courts.
The cases of Calhoun v. Snider, 6 Binney 138; Roads v. Symmes, 1 Ohio, 142, have ever been regarded in those courts as settling this question. Estates have been purchased for years, upon the supposition that the law was clearly settled against such liens, and I presume that the premises in controversy were purchased in confident reliance upon the decisions of the courts. The statute of 1840 does not retroact upon judgments existing at-the time, nor give the judgment creditor any rights which he did not possess at the time of its rendition. Whatever rights the statute would confer upon the *300judgment creditor, would impair the rights of the defendant, which are vested, and upon which he had reposed for years in confident security. Therefore the statute should operate upon, and must be construed thus, to act only* on judgments in futuro. But it is also contended by the majority of the court, that the statutes created a lien in the judgment creditor, upon all lands owned by the defendant at the date of the passage of the act; and consequently that such a lien was created in this case.
Much is said about the intention of the legislature in the act of 1840. I understand the legislature to have intended to confine the limits within which judgments should bind lands; whereas the limits of the lien without a statute were controverted : also to limit the lien to and from the day upon which judgment was rendered; and also to have the unwritten law printed and published, and to adopt a printed rule for future action. To place such a construction upon this act as is contended for by the majority of this court, will be to give the judgment a power which no judgment can possess, rendered since the passage of that act; for the reason, that such a construction will make a judgment bind real estate which was acquired by the defendant in the execution, after the rendition of the same, which no judgment possesses the power of doing, rendered since the act of 1840.
I cannot, therefore, agree with the majority in their construction of this act, nor in their conclusion, that the court below erred in charging the jury that the plaintiff in this case has not shown that in law he has any valid, subsisting interest in the land described in his declaration. This was the duty of the court, if the plaintiff depended upon paper titles to recover, and there should be a clear, legal defect in plaintiff’s title, apparent to the court, as was evident in this case.
It was not charging upon facts, but it was charging the law to the jury. Although I agree with the majority, that the court below erred in the construction of -the doctrine of liens, but inasmuch as I think the plaintiff had no right to recover, *301for the reasons above expressed, the errors, if any, were harmless. I am therefore in favor of affirming the judgment of the court below.